Wilson, Judge:
The merchandise under consideration consists of certain goggle lenses which were classified for duty under paragraph 226 of the Tariff Act of 1930 as glass lenses, with the edges unground, with a duty assessment of 40 per centum ad valorem. Plaintiff claims the merchandise properly dutiable under said paragraph, as modified by the General Agreement on Tariffs and Trade, T. D. 51802, as “Spectacle * * * lenses,” with the edges unground, valued at $10 or more per dozen pairs, at the rate of 15 per centum ad valorem. The imported merchandise comes within the valuation specified in the aforesaid trade agreement.
The sole question here presented is whether ot not the lenses involved are embraced within the provisions of the pertinent trade agreement for spectacle lenses, with the edges unground.
The only witness called was the plaintiff herein, an importer of optical goods and cameras, appearing in his own behalf. He identified a sample representative of the imported merchandise (plaintiff’s exhibit 1) as the type of article which he had bought and sold for a period of approximately 2 years. He testified that he had personally observed the process employed in the making of lenses such as those involved in this case.
The witness described the process as follows:
Plaintiff : This lens is made from piano lens, from a lens which has been made in the same way as our optometry glasses are made.
* * * * * * *
Plaintiff: It is made in this way: The glass is put into a melting pot and it is fused and formed into a block of a certain shape, square or round, and after it is placed into a mould and it gets roughly a shape not like this, but it is shaped to let’s say 10 mm thickness round, then it is put into a grinding machine in which surfaces are ground; now this machine is so regulated so you can make both surfaces parallel.
Judge Mollison: Now when you say that the large piece of molten glass is cooled off and then is ground do you mean the whole piece?
*385Plaintiff: No, just the squared block.
Judge Mollison: It is the squared block that is ground?
Plaintiff: Yes, the shape outside, placed in heat and the concave shape is made, after this shape is made both surfaces are worked on a grinding machine; now these two surfaces could be parallel like in this case (indicating) or they may not be parallel according to the prescribed curvature; in other words, this glass in the original stage is made by the same grinding machine which makes all the prescription glass, * * *.
Further, with respect to the grinding of the imported lenses under consideration, the record discloses the following:
Judge Mollison: All that grinding you speak of, is all' done to the plane surface, the top and bottom of Plaintiff’s Exhibit # 1?
Plaintiff: Yes, the wide surfaces.
Judge Mollison: Nothing is done to the edges of Plaintiff’s Exhibit # 1?
Plaintiff: No, sir, not a thing.
Judge Mollison: Is the edge of Plaintiff’s Exhibit # 1 formed by the press of this mould?
Plaintiff: Yes, when it forms on the contours of the mould.
Judge Mollison: Nothing else is done to the edge?
Plaintiff: No.
In the determination of the question as to whether “goggle” lenses are embraced within the term “spectacle” lenses, recourse to lexicographic authorities supplies the following:
Funk & Wagnalls Dictionary, 1942 edition, at page 1050:
goggle, * * * 2. pi. (1) a peculiar kind of spectacles with projecting eye-tubes in which are plain glasses to protect against dust, etc., or colored ones to «often the light.
Webster’s New International Dictionary, 1948 edition, at page 1073:
goggle, w. ***3. * * * b A kind of spectacles * * *.
It would appear that goggle lenses are a type of spectacle lenses. Although not necessarily controlling, our conclusion in this respect is fortified by reference to the Summary of Tariff Information, 1948 edition, volume 2, prepared by the United States Tariff Commission, wherein, with respect to the types of lenses covered by paragraph 226 of the tariff act here under consideration, we find, at page 93, the following:
Comment
Description and uses.- — There are many kinds of glass lenses, ranging from the least expensive colored or tinted lenses used in sunglasses and goggles, to the most expensive lenses used in high precision optical instruments. The lenses covered by this summary are those used in spectacles, eyeglasses, sunglasses, and goggles, * * *. [Emphasis supplied.!
On the basis of the record adduced herein, we are of opinion that the plaintiff has made out a prima facie case and, on his part; has established that the lenses here in question are goggle lenses, with unground edges, and, as such, are properly dutiable at the rate of 15 per centum ad valorum under paragraph 226 of the Tariff Act of 1930, as modified by the pertinent trade agreement, supra, under the provision therein for “Spectacle * * * lenses,” with the edges unground, as claimed.
For the aforesaid reasons, the protest is sustained. Judgment will be rendered accordingly.